In this case I perceive no logical reason why the doctrine heretofore announced by this Court in the cases cited in the opinion upholding the so-called doctrine of "first come, first served" should not be applied. I do not agree that the doctrine is a sound one, for reasons which I have heretofore given, but the court having committed itself to the validity and logical correctness of such doctrine it has become the rule of law in this State. I, therefore, think that it should be applied here.
                     ON REHEARING — EN BANC